DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The following action is in response to the applicant’s Amendment dated 5/2/2022, that was in response to the Office action dated 2/1/2022. Claims 1-14 are pending and are presented as originally/previously claimed. 
Response to Arguments
Applicant's arguments filed 5/2/2022 have been fully considered but they are not persuasive. The reasons for the applicant’s remarks not being persuasive are given below.
The applicant respectfully remarks that Maxey does not teach a conduit for transporting a heat transfer fluid. Rather, Maxey defines a structure of the solar collector that has the foam material as the makeup of an element that allows for which solar radiation enters the solar collector. This is not disputed b the examiner. However, it is believed that the element is in fact a conduit. The claims do not define what fluid is being transported, and a fluid can be any substance that has “flowing” characteristics. The volume, therefore, defined by the insulating members 34-40 to create the passage 11 is a conduit in the sense that air is heated by solar radiation can enter and exiting locations of the solar collector therein defining a flowing fluid as stated in the previous office action. It is emphasized also that the insulating material 34-40 is not equated as the passage, despite the applicant’s remarks of assuming that those features serve as the conduit; it was made clear that the space defined between 34-40 is the conduit. The polymeric foam material of the boundaries (e.g. 34-40) equated passages are evident as well. For these reasons, the applicant’s remarks are not persuasive and the previous rejection will be maintained.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7-9 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maxey [4370974].
With respect to claims 1, 7-9 and 13, Maxey discloses: A solar thermal system, comprising: at least one solar thermal collector (30) for heating a heat transfer fluid (HTF); and at least one conduit (passage 11, formed between insulating members 34-40) for transporting the HTF (air, flowing in through convection grooves 52, see col 3, line 58-col 4, line 13) into and out of the at least one solar thermal collector; wherein said at least one conduit is of a polymeric foam material [see FIG 1, col 4, line 54-col 5, line 2]. The limitation “conduit” is given the commonly known definition of “a channel for conveying water or other fluid”. Therefore, the passage 11 formed as cusp 10 and bound by insulating material 34-40 falls within this meaning.
Maxey further shows:
{cl. 7} The system of claim 1, wherein each conduit is selected from the group consisting of a circular, rectangular, and a triangular shape [see FIG 1A].
{cl. 8} The system of claim 1, further comprising a mechanism for preventing thermal stagnation in the at least one solar thermal collector to drive air flow through the collector during a stagnation event [col 3, line 58-col 4, line 13].
{cl. 9} The system of claim 8, wherein said mechanism comprises at least one inlet (52) and outlet (50) fabricated in a body of the solar thermal collector to support ventilation [see FIG 1].
{cl. 13} The system of claim 1, wherein a conduit is configured to utilize a body of a solar thermal collector as in an insulating surface (34-40) [see FIG 1, col 4, line 54-col 5, line 2].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maxey [4370974], further in view of Sorensen [20110011087].
Regarding claims 2-6, Maxey discloses the invention as substantially claimed, however does not further show the flow restricting structure as claimed.
Sorensen makes up for these deficiencies by teaching:
{cl. 2} The system of claim 1, comprising multiple solar thermal collectors arranged in series [see FIG 1], and a mechanism for regulating (33, 34) a pressure at which the HTF is fed into each of the multiple solar thermal collectors [paragraph 0042].
{cl 3} The system of claim 2, wherein said mechanism comprises a flow-restricting structure [paragraph 0044].
{cl. 4} The system of claim 3, wherein said flow-restricting structure comprises a flow control mechanism (30, 31) to control intake of HTF via an inlet associated with each collector [paragraph 0044].
{cl. 5} The system of claim 3, wherein said flow-restricting structure is defined by a reduction in cross-sectional area (at 16) of a conduit [see FIG 2, paragraph 0035].
 {cl. 6} The system of claim 1, further comprising a network of conduits configured to connect in series at least one segment loop each comprising a set of N solar thermal collectors [see FIG 1].
It would have been obvious at the time of filing the invention to modify the invention of Maxey with the teachings of Sorensen because Sorensen provides a manner in which to assemble a plurality of solar collectors and maintain proper operating pressure for optimal efficiency.
Claim 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maxey [4370974], further in view of Steinberg et al [4281642].
Regarding claims 10-12, Maxey discloses the invention as substantially claimed, however does not disclose the active valve or segment loop as claimed. Steinberg makes up for these deficiencies by teaching:
{cl. 10} The system of claim 8, wherein said mechanism further comprises an active valve (13).
{cl. 11} The system of claim 1, configured to allow gravity to cause a heat exchange fluid (HEF) in at least one connecting pipe to drain out from an at least one heat exchanger within a segment loop or an extraction loop in the event that active pumping devices are rendered inoperative [col 3, line 53-col 4, line 9].
{cl. 12} The system of claim 1, comprising a plurality segment loop each comprising a set of N solar thermal collectors; wherein the plurality of segment loops is configured to exhaust HTF via a single extraction loop [see FIG 4].
The modification would involve adding the valve of Steinberg to the appropriate location of Maxey to control pressure. It would have been obvious at the time of filing the invention modify the invention of Maxey with the teachings of Steinberg because Steinberg provides a known means to provide controlled flow to optimize heat transfer.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maxey [4370974], further in view of Romesburg [20120096781].
Regarding claim 14, Maxey shows a conduit formed of polymeric foam as stated above, however does not explicitly state that the structure is monolithic. Romesburg teaches a solar collector wherein if used to modify Maxey with regard to manufacturing, would reasonably show:
{cl. 14} The system of claim 1, wherein the conduit is monolithic [see abstract].
It would have been obvious to a person of ordinary skill in the art at the time of filing the invention to modify the apparatus of Maxey with the teachings of Romesburg because Romesburg provides a known manner in which to manufacture solar collectors, said manner reducing an overuse of parts.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVINASH A SAVANI whose telephone number is (571)270-3762. The examiner can normally be reached Monday thru Friday 8am-4pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AVINASH A SAVANI/Primary Examiner, Art Unit 3762                                                                                                                                                                                             
5/7/2022